IN THE SUPREME COURT OF THE STATE OF DELAWARE

  GALEN COLLINS,                              §
                                              §   No. 355, 2015
        Defendant Below,                      §
        Appellant,                            §
                                              §
        v.                                    §   Court Below—Superior Court
                                              §   of the State of Delaware,
  STATE OF DELAWARE,                          §   in and for New Castle County
                                              §   Cr. ID 1411011358
        Plaintiff Below,                      §
        Appellee.                             §

                           Submitted: August 10, 2015
                             Decided: August 31, 2015

                                     ORDER

      This 31st day of August 2015, it appears to the Court that, on July 9, 2015,

the Senior Court Clerk issued a notice to the appellant to show cause why this

appeal should not be dismissed for his failure to file his notice of appeal in a timely

manner. The appellant failed to respond to the notice to show cause within the

required ten-day period.     The Court directed the appellant’s trial counsel to

respond. Counsel indicated that he represented the appellant in entering a guilty

plea, and the appellant never indicated a desire to appeal.                Under the

circumstances, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the within appeal is

DISMISSED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice